DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 May 2020.
Claims 1-9 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

 Specification
The disclosure is objected to because of the following informalities: The Examiner notes the term "first curved surface" is used in the specification to represent two different structures, namely: “45a, 46a” which are curved surfaces of the fillet, and “61b” which is a curved surface of the turbine casing. The Examiner notes it appears the Applicant is referring to 45a, 46a in Claim 2 and 61b in Claim 6.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2:
The claim language "a fillet portion which is connected to the stator vane body to the first rotation shaft is provided between the vane surface and the connection surface" renders the claim indefinite. It is not clear to which surface the fillet portion is meant to .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 2 and 6:
Regarding Claims 2 and 6: The claim language "first curved surface" used in Claims 2 and 6 renders the claims indefinite. The Examiner notes the term "first curved surface" is used in the specification to represent two different structures, namely: 45a, 46a which are curved surfaces of the fillet, and 61b which is a curved surface of the turbine casing. The Examiner further notes that “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bentley (US 20150285085 A1), hereafter referred to as Bentley.
Regarding Claim 1, Bentley discloses the following:
 A variable stator vane (250) comprising:
a stator vane body (240) which is disposed in a flow path allowing a working fluid to flow therethrough and which includes a vane surface (surface of 240) connecting two edges (outer edges of 240) and a radial end surface (radial end surface of 240) forming a clearance between the radial end surface (radial end surface of 240) and a peripheral surface (surface of 50 facing the vane) of a casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250);

a curved surface portion (curved portions of the pressure and suction surfaces can be seen in FIG. 5) which is formed on the vane surface (surface of 240) adjacent to the radial end surface (radial end surface of 240) protruding radially outward from a circumference of the first rotation shaft (231), wherein a curvature radius of the curved surface portion (curved portions of the pressure and suction surfaces can be seen in FIG. 5) is gradually decreased (as seen in FIG. 5) with distance away from the first rotation shaft (231).
Regarding Claim 2, Bentley discloses the following:
The variable stator vane (250) according to claim 1, wherein the first rotation shaft (231) includes a connection surface (230) to which the radial end surface (radial end surface of 240) is connected,
a fillet portion (233 including 242, 249) which is connected to the stator vane body (240) to the first rotation shaft (231) is provided between the vane surface (surface of 240) and the connection surface (230),
an end portion (242, 249) of the fillet portion (233 including 242, 249) is formed so as to extend outward (as best seen in FIG. 3, 5) from of the connection surface (230) and an outer surface of the end portion (242, 249) of the fillet portion (233 including 242, 249) is as a first curved surface (curved surfaces of 242, 249),
at least part of a corner portion (corner portions of 240, see FIG. 3) of the stator vane body (240) which is formed so as to define the radial end surface (radial end surface 
the curved surface portion (curved portions of the pressure and suction surfaces can be seen in FIG. 5) includes the first curved surface (curved surfaces of 242, 249) and the second curved surface (curved surface of vane 240; see FIG. 3, 5).
Regarding Claim 3, Bentley discloses the following: 
The variable stator vane (250) according to claim 1, 
wherein the vane surface (surface of 240) includes a negative pressure surface and a positive pressure surface (as seen in FIG. 5), and
the curved surface portion (curved portions of the pressure and suction surfaces can be seen in FIG. 5) is formed close to the negative pressure surface (right side of 240, FIG. 5).
Regarding Claim 4, Bentley discloses the following: 
The variable stator blade according to claim 1, 
wherein the vane surface (surface of 240) includes a negative pressure surface and a positive pressure surface, and

Regarding Claim 5, Bentley discloses the following: 
The variable stator blade according to claim 1, 
wherein the vane surface (surface of 240) includes a negative pressure surface (right side of 240, FIG. 5) and a positive pressure surface (left side of 240, FIG. 5), and
the curved surface portion (curved portions of the pressure and suction surfaces can be seen in FIG. 5) is formed close to each of the negative pressure surface (right side of 240, FIG. 5) and the positive pressure surface (left side of 240, FIG. 5).
Regarding Claim 7, Bentley discloses the following:
A compressor (210) comprising:
the variable stator vane (250) according to claim 1;
a rotor (220) including a rotor body and a plurality of rotor blades ([0015]) arranged in an axial direction and a circumferential direction of the rotor body;
an inner casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250) which is provided on the outside of the rotor (220);
an outer casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250) which is provided on the outside of the inner casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250); and
a rotational drive (261) unit which is connected to the first rotation shaft (231) and configured to rotate the first rotation shaft (231),
wherein the casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250) is at least one of the inner casing (not labeled, as seen in FIG. 1 a 
Regarding Claim 8, Bentley discloses the following: 
 The compressor according to claim 7, 
wherein the first rotation shaft (231) is supported by the inner casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250) so as to be rotatable, and
the variable stator vane (250) further comprises a second rotation shaft (235) which is connected to the stator vane body (240) located opposite to the first rotation shaft (231) and which is supported by the outer casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250) so as to be rotatable.
Regarding Claim 9, Bentley discloses the following: 
The compressor according to claim 8, 
wherein the curved surface portion (curved portions of the pressure and suction surfaces can be seen in FIG. 5) is also disposed (as seen in FIG. 2) on the vane surface (surface of 240) located close to the second rotation shaft (235).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 20150285085 A1), hereafter referred to as Bentley, as applied to claim 1 above, in further view of Naudet (US 5328327 A), hereafter referred to as Naudet.
For clarity purposes, see Examiner annotated Figure 4 of Naudet below (next page):
[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    395
    350
    media_image1.png
    Greyscale
[AltContent: textbox (second portion)][AltContent: textbox (first portion)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image2.png
    822
    767
    media_image2.png
    Greyscale


Examiner Annotated Figure 4 of Naudet
 Regarding Claim 6, Bentley discloses the following: 
 The variable stator vane (250) according to claim 1,
Bentley is silent on the following:
wherein the casing is provided with a shaft housing which is exposed from the peripheral surface of the casing and within which the first rotation shaft is accommodated,

the first rotation shaft includes a recessed curved surface facing the first portion,
the first portion is shaped such that a diameter of the first portion is increased from the second portion toward the peripheral surface of the casing, and
the first portion includes an inclined surface which is inclined at a certain angle, a first curved surface which is formed between the inclined surface and an inner peripheral surface of the second portion and which is protruded in a direction toward the recessed curved surface, and a second curved surface which is formed between the peripheral surface and the inclined surface and which is protruded in a direction toward the recessed curved surface.
However Naudet teaches the following:
wherein the casing (48, 50) is provided with a shaft housing (bore 60) which is exposed from the peripheral surface (surface of 50 facing the vane) of the casing (not labeled, as seen in FIG. 1 a casing extends above and below vanes 250) and within which the first rotation shaft (231) is accommodated,
the shaft housing (bore 60) includes a first portion (see Examiner annotated FIG. 4) which is exposed from the peripheral surface (surface of 50 facing the vane), and a second portion (see Examiner annotated FIG. 4) which is integrally formed with the first portion (see Examiner annotated FIG. 4) and which is disposed at a position further away from the peripheral surface (surface of 50 facing the vane) than the first portion (see Examiner annotated FIG. 4), (*The Examiner notes the "portions" of the instant application of FIGS. 10-11 simply divide the fillets with the angle portion between the 
the first rotation shaft (231) includes a recessed curved surface (fillet connecting shaft to bottom of vane, as seen in FIG. 5-6) facing the first portion (see Examiner annotated FIG. 4),
the first portion (see Examiner annotated FIG. 4) is shaped such that a diameter (see fillet to the left of the angled portion connecting surfaces 57 and 60 in FIG. 4) of the first portion (see Examiner annotated FIG. 4) is increased from the second portion (see Examiner annotated FIG. 4) toward the peripheral surface (surface of 50 facing the vane) of the casing (48, 50), and 
the first portion (see Examiner annotated FIG. 4) includes an inclined surface (see the angled portion between the fillets connecting surfaces 57 and 60 in FIG. 4) which is inclined at a certain angle, a first curved surface (see fillet to the left of the angled portion connecting surfaces 57 and 60 in FIG. 4) which is formed between the inclined surface (see the angled portion between the fillets connecting surfaces 57 and 60 in FIG. 4) and an inner peripheral surface (surface of 50 facing the vane) of the second portion (see Examiner annotated FIG. 4) and which is protruded in a direction toward the recessed curved surface (fillet connecting shaft to bottom of vane, as seen in FIG. 5-6), and a second curved surface (see fillet to the right of the angled portion connecting surfaces 57 and 60 in FIG. 4) which is formed between the peripheral surface (surface of 50 facing the vane) and the inclined surface (see the angled portion between the fillets connecting surfaces 57 and 60 in FIG. 4) and which is protruded in a direction toward the recessed curved surface (fillet connecting shaft to bottom of vane, as seen in FIG. 5-6).
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable vane mounted in a casing as disclosed by Bentley, which is silent on the casing details that mount the vane, wherein the variable vane mounted in a casing comprises casing details including a vane holder having rounded fillets connecting a peripheral surface, an inclined surface, and an inner shaft surface ("second portion" of the instant application) as taught by Naudet, with the reasonable expectation of successfully mounting the variable vane disclosed by Bentley in a turbine engine casing, using the casing details of Naudet, to allow airflow to be guided along the core of a gas turbine engine. 

Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar vane fillet shapes and/or more pronounced curved vane airfoil shapes see Page(s) 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/WOODY A LEE JR/Primary Examiner, Art Unit 3745